DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore regarding amended Claim 2, the limitation of “a dielectric layer over the top metal layer of the floating gate structures, wherein the dielectric layer… includes an etch-stop material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s most relevant drawings of Figs. 33B-1 & 33B2 generally show a cross-sectional view of an array of wells, but the drawings fail to show the claimed “dielectric layer [including] an etch-stop layer”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The examiner approves applicant’s new title filed 07/21/2021 of: CHEMFET SENSOR ARRAY INCLUDING ARRAY INCLUDING OVERLYING ARRAY OF WELLS.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 07/21/2021.

Claim Rejections - 35 USC § 112(a) – New Matter
The previous new-matter rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 07/21/2021.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous indefiniteness rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 07/21/2021.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2005/0230271 to Levon et al. (from hereinafter Levon, prior art of record) in view of U.S. Patent No. 5,918,110 to Abraham-Fuchs et al. (from hereinafter Abraham-Fuchs, prior art of record).
Regarding Claim 2, Levon teaches a method of fabricating a chemically-sensitive field effect transistor (chemFET) sensor device (e.g. see Figs 3-7, 10, & 15), comprising: 
forming an array of chemFET sensors (1000, see Fig. 10 shown below and ¶ [0057-58]; see also 1530 in Fig. 15 and ¶ [0066]) in a substrate; each chemFET sensor (1000) having a floating gate structure (e.g. metal layers 1011/1012/1014/1015/1016; see Fig. 10 and ¶ [0057]) defining an array of floating gate structures (1011/1012/1014/1015/1016), including a top metal layer (e.g. 1016; see ¶ [0057-58]) of a plurality of metal layer of the floating gate structure (1011/1012/1014/1015/1016);
forming an array of wells (e.g. opening in glass 1085 overlying 1016; see again Fig. 10) in a dielectric layer (1085) that overlays the array of chemFET sensors (1000); each well (in 1085) having a surface defined by sidewalls and a bottom (e.g. top surface of 1016).

    PNG
    media_image1.png
    382
    606
    media_image1.png
    Greyscale

Levon may not explicitly teach that forming the array of wells includes; 
depositing a dielectric layer over the top metal layer (1016) of the floating gate structures (1011/1012/1014/1015/1016), wherein the dielectric layer over the top metal layer (1016) includes an etch-stop material;
depositing a layer of a second dielectric material over the array of chemFET sensors; and 
etching a defined pattern of an array of wells in the second dielectric laver to at least the etch-stop material, wherein the defined pattern is configured to provide between 1 and 4 sensors per well.
However, Abraham-Fuchs does teach a method of fabricating a similar sensor (e.g. Figs. 1-6; see Fig. 2 reproduced below for convenience) wherein forming the array of wells includes:
depositing a dielectric layer (e.g. 7; see Col. 7, Lines 34-40 teaching “nitride layer 7… then serves as an etching stop layer”) over an ISFET sensor (CS), wherein the dielectric layer over the ISFET sensor (CS) includes an etch-stop material (7);
depositing a layer of a second dielectric material (e.g. TEOS layer 8; see Col. 4, line 7-10) over the array of chemFET sensors (e.g. ISFET CS); and 
etching a defined pattern (e.g. 25; see Fig. 2) of an array of wells (25) in the second dielectric layer (e.g. 8; see Col. 5, line 36 – Col. 6, line 57 teaching “opening 25 over the region of the ISFET… is preferably wet-chemically etched”) to at least the etch-stop material (7), wherein the defined pattern (25) is configured to provide between 1 and 4 sensors per well.

    PNG
    media_image2.png
    335
    586
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the array of wells (e.g. over 1016) of Levon by depositing and etching a second dielectric material down to an etch-stop material, because Abraham-Fuchs both teaches that this etching method of patterning an array of wells is an art-recognized equivalent structure used for the same purpose of forming reaction wells in a chemical sensor array (see MPEP § 2144.06).

Regarding Claim 9, Levon and Abraham-Fuchs teach the method of claim 2, wherein depositing the layer of the second dielectric material (Abraham-Fuchs 8; see Col. 4, line 7-10) comprises depositing a layer of tetramethyl ortho silicate (TEOS).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levon and Abraham-Fuchs, as applied to Claim 2 above, and further in view of U.S. Pre-Grant Pub. 2005/0062093 to Sawada et al. (from hereinafter Sawada, prior art of record).
Regarding Claim 10, Levon and Abraham-Fuchs teach the method of claim 2.
Levon and Abraham-Fuchs may not explicitly teach a method wherein etching the defined pattern of the array of wells (Abraham-Fuchs; wells 25) comprises providing 2 sensors per well.
Sawada does teach a similar method comprising forming a defined pattern of a well (e.g. 25; see Fig. 10 and ¶ [0137-138]) that comprises providing 2 sensors (e.g. pair of FET-type sensors 23/24; see again Fig. 10 and ¶ [0137-138]) per well.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the claimed “2 sensors per well” as taught by Sawada to predictably facilitate accurate detection of a target substance (see Sawada ¶ [0138]).  Sawada demonstrates that this well configuration is an art-recognized equivalent method used for the same purpose of fabricating a chemFET sensor device (see MPEP § 2144.06).


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levon and Abraham-Fuchs, as applied to Claim 2 above, and further in view of U.S. Pre-Grant Pub. 2004/0110303 to Carlson (from hereinafter Carlson, prior art of record).
Regarding Claim 11, Levon and Abraham-Fuchs teach the method recited in claim 2.
Levon and Abraham-Fuchs do not explicitly teach a method further comprising coating the surface of the wells of the array of wells with a buffering inhibitor.
Carlson does teach a similar method (see Figs. 1-3) further comprising depositing on a sensor (see ¶ [0134]), a buffering inhibitor (e.g. “recognition element”; see ¶ [0055-58, 157-173] teaching “the recognition element can provide one or more structural characteristics such as positive charge, negative charge, acid, base, electron acceptor, electron donor, hydrogen bond donor, hydrogen bond acceptor, free electron pair, π electrons, charge polarization, hydrophilicity, hydrophobicity, and the like”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to coat the surface of the array of wells of Levon in view of Abraham-Fuchs with a buffering inhibitor (i.e. “recognition element”) as taught by Carlson, because Carlson both teaches that a buffering inhibitor is an art-recognized equivalent feature used for the same purpose of enhancing sensitivity of chemically sensitive semiconductor devices (see MPEP § 2144.06), and because Carlson also teaches that buffering inhibitors provide the additional benefit of increasing the range of possible binding interactions in chemFET sensor devices (see Carlson ¶ [0126 & 173]).

Regarding Claims 12-15, Levon, Abraham-Fuchs, and Carlson teach the method recited in claim 11.
Although Levon, Abraham-Fuchs, and Carlson may not explicitly teach that the buffering inhibitor has no buffer capacity, is cationic, and a quaternary ammonium compound that is a tetramethyl ammonium compound, such material substitutions would have been obvious to one of ordinary skill in the art in view of the Carlson’s extensive list of material candidates (see Carlson ¶ [0157-173]), because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07) 


Response to Arguments
Applicant’s arguments with respect to Claim 2 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 07/21/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892